Citation Nr: 1517183	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a rating higher than 20 percent for coronary artery disease.

8.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2008 and June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the Veteran's claims seeking increased ratings for PTSD, coronary artery disease, peripheral neuropathy of the upper and lower extremities, diabetes mellitus, and erectile dysfunction, the Board acknowledges that the record does not include a timely substantive appeal of these issues.  However, the RO has treated these claims as if in appellate status, as reflected by an October 2011 certification of appeal.  As the filing of a timely substantive appeal is a procedural requirement that may be waived by the Board in such circumstances, the Board elects to exercise jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities, diabetes mellitus, coronary artery disease, and PTSD and entitlement to a TDIU are addressed in the REMAND that follows the decision below.


FINDING OF FACT

At no time during the period of the claim has the Veteran's erectile dysfunction resulted in penile deformity.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in July 2011, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and available post-service medical records have been obtained.  The Veteran was also afforded VA examinations in December 2007 and August 2011 to assess the severity of his disability.  The Board finds the VA examination reports adequate for rating purposes.  The Board acknowledges that the August 2011 VA examination report does not reflect a physical examination for the Veteran's genitourinary disability; however, as the record indicates the Veteran elected not to undergo the necessary physical examination to evaluate his erectile dysfunction disability, the Board finds VA's duty to assist in providing an examination have been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street", and that if the Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  The evidence does not indicate, nor does the Veteran claim, that his disability has increased in severity since the most recent August 2011 examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability, except as noted below.

A December 2007 VA examination report includes the Veteran's report of experiencing erectile dysfunction for approximately seven years that was not alleviated with the use of medication.  He denied having any penile deformity or having sustained a testicular injury.  There was no evidence of recurrent infections or a history of hypotestosteronemia.  The physical examination revealed normally developed genitalia.  The testes and scrotum were normal sized, and there was no evidence of masses, tenderness, swelling, or deformity noted.  

The Veteran underwent a VA general medical examination in August 2011.  He declined the physical examination and reported having a normal anatomy with no penile deformity or abnormality.

VA treatment records note the Veteran's erectile dysfunction diagnosis but do not include any pertinent medical evidence.

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the December 2007 VA examination, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria.

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  The Veteran has not identified and the Board is not aware of any basis for finding that the average industrial impairment from erectile dysfunction without penile deformity would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim for a compensable rating because the preponderance of the evidence is against the claim.


ORDER

A compensable rating for erectile dysfunction is denied.



REMAND

While the Board regrets the delay, additional development is needed before the Veteran's remaining claims are decided.  

The record reflects that the Veteran was last afforded VA examinations to determine the severity of his service-connected coronary artery disease, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities in August 2011.  There is no subsequent medical evidence of record showing treatment or assessment of these disabilities.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The August 2011 examination report is too remote in time to adequately assess the current manifestations of the Veteran's coronary artery disease, diabetes, and upper and lower extremity peripheral neuropathy.  Consequently, remand is warranted to afford the Veteran VA examinations to determine the current severity of these disabilities.  

Regarding the PTSD claim, during a February 2015 PTSD examination performed by a private psychologist, the Veteran reported that he received treatment from a VA psychiatrist monthly and saw a counselor every three to four months.  However, the current medical evidence does not include records of any recent psychiatric treatment.  As not all of the Veteran's VA records have been obtained, the RO or the Appeals Management Center (AMC) must undertake appropriate action to associate these pertinent evidence with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The record also does not include a thorough and current assessment of the Veteran's PTSD.  Although the Veteran submitted a February 2015 Review of Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire reflecting the clinical findings from the private psychiatric assessment, it is unclear whether the private examiner reviewed the outstanding VA records reflecting his psychiatric treatment.  Given this, coupled with the outstanding medical records, the Board also finds that after associating the outstanding VA medical records with the record, the Veteran must be afforded a VA examination to assess the current severity of his service-connected PTSD.  See Green, 1 Vet. App. at 124 (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

As for the final claim on appeal, the medical opinions of record regarding the Veteran's TDIU claim are inadequate because they are not support by sufficient rationale and are not based on a complete review of all pertinent evidence of record.  In light of this, and the fact that the TDIU claim is inextricably intertwined with the increased rating claims being remanded, the TDIU claim must also be remanded so that adequate medical opinions can be obtained.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include his VA treatment records dated from February 2011.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the current degree of severity of his coronary artery disease and the impact of the disability on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Ensure that the examiner provides all information required for rating purposes and an opinion concerning whether the Veteran's service-connected coronary artery disease is sufficient by itself or in combination with his other service-connected disabilities to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

The rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Arrange for the Veteran to be scheduled for a VA examination or examinations to determine the current nature and severity of his diabetes mellitus with neuropathy and the impact of those disabilities on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Ensure that the examiner provides all information required for rating purposes and opinions concerning whether the Veteran's service-connected diabetes mellitus and peripheral neuropathy disabilities are sufficient by themselves or in combination with his other service-connected disabilities to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  In providing the requested opinions, the examiner must reconcile any conflicting medical opinions or evidence of record.

The rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Also, arrange for the Veteran to be scheduled for a VA examination to determine the current nature and severity of his PTSD and  its effect on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Ensure that the examiner provides all information required for rating purposes and an opinion concerning whether the Veteran's service-connected PTSD is sufficient by itself or in combination with his other service-connected disabilities to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


